943 So.2d 1022 (2006)
GULF PINES HOSPITAL, INC., d/b/a, Gulf Pines Hospital, Appellant,
v.
STATE of Florida, AGENCY FOR HEALTH CARE ADMINISTRATION, Appellee.
No. 1D06-3249.
District Court of Appeal of Florida, First District.
December 19, 2006.
Alfred W. Clark, Tallahassee, for Appellant.
William H. Roberts, Deputy General Counsel, Tracy Lee Cooper, Assistant General Counsel, Agency for Health Care Administration, Tallahassee, for Appellee.
PER CURIAM.
Having considered appellant's response, appellee's motion to dismiss this appeal as moot is granted. This appeal is hereby dismissed as moot. See Godwin v. State, 593 So.2d 211 (Fla.1992).
VAN NORTWICK, PADOVANO, and HAWKES, JJ., concur.